

115 HR 360 IH: Greater Grand Canyon Heritage National Monument Act
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 360IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2017Mr. Grijalva introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the Greater Grand Canyon Heritage National Monument in the State of Arizona, and for
			 other purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Greater Grand Canyon Heritage National Monument Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Definitions.
					Sec. 3. Establishment of Greater Grand Canyon Heritage National Monument, Arizona.
					Sec. 4. Management of Federal lands within the National Monument.
					Sec. 5. Development of management plan.
					Sec. 6. Existing and historical uses of Federal lands included in monument.
					Sec. 7. Acquisition of land.
					Sec. 8. Greater Grand Canyon Heritage National Monument Advisory Council.
					Sec. 9. Water.
					Sec. 10. Withdrawal of Federal land from mining laws.
 2.DefinitionsIn this Act: (1)Advisory councilThe term advisory council means the Greater Grand Canyon Heritage National Monument Advisory Council.
 (2)Grand Canyon-Associated TribesThe term Grand Canyon-associated tribes means the Havasupai Tribe, the Hopi Tribe, Hualapai Indian Tribe, the Navajo Nation, Kaibab Band of Paiute Indians, Paiute Indian Tribe of Utah, Las Vegas Tribe of Paiute, Moapa Band of Paiute Indians, San Juan Southern Paiute Tribe, Yavapai-Apache Nation, and the Zuni Tribe.
 (3)Management planThe term management plan means the plan developed consistent with section 5. (4)National monumentThe term national monument means the Greater Grand Canyon Heritage National Monument.
 (5)SecretaryThe term Secretary means— (A)the Secretary of Agriculture, with respect to those national monument lands under the jurisdiction of the Secretary of Agriculture; and
 (B)the Secretary of the Interior, with respect to those national monument lands under the jurisdiction of the Secretary of the Interior.
 (6)SecretariesThe term Secretaries means the Secretary of Agriculture and the Secretary of the Interior acting jointly. 3.Establishment of Greater Grand Canyon Heritage National Monument, Arizona (a)FindingsCongress finds the following:
 (1)The Greater Grand Canyon ecosystem and watershed contains various tribal sacred sites and resources, including religious places and burial sites, with significant ancestral and contemporary values to the Grand Canyon-associated tribes.
 (2)The Grand Canyon-associated tribes have a longstanding historical, cultural and religious connection to the Greater Grand Canyon ecosystem and watershed and should play an integral role, through collaboration and consultation, in the planning and ongoing management of the monument.
 (3)The Grand Canyon-associated tribes have historically been stewards of the region, with obligations to care for the land that has provided for them since time immemorial, including natural and cultural resources such as ancestral sites, sacred places, plants, wildlife, water sources, and minerals, resulting in an accumulated body of traditional ecological knowledge that holds great potential for contributing to the sustainable and holistic management of the unique and fragile landscape.
 (4)The surface tributaries and interconnected ground water of the Greater Grand Canyon ecosystem and watershed are the source for Native American sacred springs and falls, such as Havasupai Falls.
 (5)The Greater Grand Canyon ecosystem and watershed in northern Arizona contains nationally significant biological, cultural, recreational, geological, educational, and scientific values.
 (6)The Greater Grand Canyon ecosystem and watershed is integral to Grand Canyon National Park. The surface tributaries and groundwater sources within the watershed are interconnected and contribute significantly to the flow of the Colorado River, and provide a source of drinking water for millions of American citizens.
 (7)The Greater Grand Canyon ecosystem and watershed contains a diverse array of canyons, cliffs, grasslands, springs, and escarpments that create a landscape unlike any other within America.
 (8)Wildlife corridors within the Greater Grand Canyon ecosystem and watershed facilitate the migration and survival of many native game species while the rivers, forests, and grasslands provide habitat for many rare, threatened, and endangered species.
 (9)The Greater Grand Canyon ecosystem and watershed provides a wild and rugged landscape enjoyed by hunters, campers, hikers, mountain bikers, equestrians, and other recreationists.
 (10)Recreational activity within the watershed is the primary driver of sustainable economic development in local communities.
 (b)EstablishmentSubject to valid existing rights, there is hereby established the Greater Grand Canyon Heritage National Monument in the State of Arizona, which consists of Federal land and interests in Federal land in Arizona, as generally depicted on the map entitled Greater Grand Canyon Heritage National Monument and dated September 11, 2015.
 (c)PurposesThe purposes of the national monument are— (1)to preserve and, if necessary, restore the native, cultural, sacred lands, and key tribal resources, nationally significant biological, ecological, including wildlife connectivity, cultural, historical, recreational, geological, hydrological, education, scenic and scientific values found in the Greater Grand Canyon ecosystem and watershed, including aboveground tributaries, springs and interconnected groundwater that contribute significantly to the Colorado River; and
 (2)to secure now and for future generations the opportunity to experience and enjoy the diverse tribal resources, landscape, wildlife, water flows, and recreational use of the lands included in the national monument.
				(d)Legal descriptions; corrections of errors
 (1)PreparationAs soon as practical after the date of the enactment of this Act, but not later than 2 years after such date, the Secretaries shall prepare final maps and legal descriptions of the national monument, which shall have the same force and effect as if included in this Act, except that the Secretaries may correct clerical and typographical errors in the maps and legal descriptions.
 (2)SubmissionAs soon as practicable after the preparation of the maps and legal descriptions under paragraph (1), the Secretaries shall submit the maps and legal descriptions to the Committee on Natural Resources of the House of Representatives and to the Committee on Energy and Natural Resources of the Senate.
 (3)Conflict Between Map and Legal DescriptionIn the case of a conflict between the maps and the legal descriptions, the maps shall control. (4)Public availabilityThe maps and legal descriptions prepared pursuant to paragraph (1) shall be available for public inspection at appropriate offices of the Bureau of Land Management and Forest Service.
				4.Management of Federal lands within the National Monument
			(a)Basis of management
 (1)Applicable lawsThe Secretary shall manage the national monument in a manner that conserves, protects, and enhances the natural resources and values of the national monument, in accordance with—
 (A)this Act; (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for lands managed by the Bureau of Land Management;
 (C)the Wilderness Act (16 U.S.C. 1131 et seq.); (D)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.) and section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a);
 (E)other laws (including regulations) applicable to the National Forest System for land managed by the Forest Service; and
 (F)other applicable law (including regulations). (2)Resolution of conflictsIf there is a conflict between a provision of this Act and a provision of another law specified in paragraph (1), the more restrictive provision shall control.
 (b)Authorized usesThe Secretary shall allow only such uses of the national monument as the Secretary determines would further the purposes specified in section 3(c).
 (c)Protection of reservation, state, and private lands and interestsThe establishment of the national monument shall not— (1)affect the property rights related to any Indian reservation, individually held trust land, other Indian allotments, lands or interests in lands held by the State of Arizona or any of its political subdivisions, or any private property rights within the boundaries of the national monument; or
 (2)grant the Secretary of the Interior or the Secretary of Agriculture any new authority not already provided by law on or over non-Federal lands.
 (d)ScopeThe authority of the Secretary of the Interior and the Secretary of Agriculture under this Act shall extend only to Federal lands and Federal interests in lands included in the national monument.
 (e)Non-Federal lands and interestsNothing in this Act— (1)requires a non-Federal property owner to allow public access to private property; or
 (2)modifies any provision of Federal, State, or local law with respect to use of non-Federal land. 5.Development of management plan (a)Management plan (1)In generalNot later than 3 years after the date of the enactment of this Act, the Secretaries, collaborating at regular periods, shall—
 (A)develop, in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and in collaboration with the advisory council, a comprehensive plan for the protection and management of the national monument to fulfill the purposes of the national monument; and
 (B)submit the management plan to Congress before making it available to the public. (2)ContentsThe management plan developed under this section shall—
 (A)describe the appropriate uses and management of the national monument; (B)identify short-term and long-term management actions and prioritize the management actions based on projected availability of resources;
 (C)protect and preserve Indian sacred sites (as defined in section 1(b) of Executive Order 13007 of May 24, 1996) and allow for Indian tribal members to access those sites for traditional, cultural, spiritual, and tree and forest product, food, and medicine-gathering purposes;
 (D)include appropriate transportation planning that addresses the actions, including road closures or travel restrictions, necessary to protect the objects of the national monument and to further the purposes of the American Indian Religious Freedom Act (42 U.S.C. 1996 et seq.);
 (E)provide for the development and implementation of credible science-based ecological restoration projects that provide for the retention of old growth and large diameter trees, developed in coordination with the advisory council, with the intent of restoring natural fire regimes, enhancing old growth forest characteristics, and assisting in the recovery and maintaining the viability of at-risk, threatened, and endangered species;
 (F)evaluate the naturally dark time conditions and propose goals and management directives to retain current characteristics; and
 (G)provide for continued recreational use of the national monument, including hunting, hiking, camping, mountain biking, birding, and horseback riding, to the extent such recreational use is consistent with this Act and applicable law.
 (3)Public participation and special considerationsIn developing and implementing the management plan, and to the extent consistent with this section, the Secretaries—
 (A)shall solicit extensive public input; (B)shall take into consideration any information developed in studies of the land within the national monument;
 (C)shall assess available climate change information pertinent to the national monument and include standards and practices to ensure the preservation of wildlife corridors and facilitate species migration;
 (D)shall identify opportunities to promote voluntary cooperative conservation projects with tribal, State, local, and private interests;
 (E)shall take into consideration land uses (including tribal treaty and statutory rights) on the Federal lands within the national monument on the day before the date of the enactment of this Act; and
 (F)may incorporate any provision from a resource management plan, land and resource management plan, or any other plan applicable to the national monument.
 (4)Collaboration with Native American tribesThe Secretary of the Interior, in cooperation with the Secretary of Agriculture, shall formally collaborate with the Grand Canyon-associated tribes in the development of the management plan and in the ongoing management of the national monument.
 (5)Cooperative agreementsIn carrying out this Act, the Secretaries may make grants to, or enter into cooperative agreements and shared management arrangements with, federally recognized Indian tribes, with special emphasis on collaboration with the Grand Canyon-associated tribes, to conduct research, develop scientific analyses, and carry out any other initiative relating to the restoration, conservation, or management of the national monument.
 (6)Approval of funding arrangementsThe Secretary of the Interior may approve funding arrangements under the Tribal Self-Governance Act of 1994 (25 U.S.C. 458aa et seq.) for management of programs and functions related to the management and protection of Traditional Cultural Properties and other culturally significant programming.
				6.Existing and historical uses of Federal lands included in monument
 (a)Fish and wildlifeNothing in this Act affects the jurisdiction of the State of Arizona with respect to the management of fish and wildlife located on public land in the State, except that the Secretary, after consultation with the Arizona Department of Game and Fish, may designate zones in the national monument where, and periods when, hunting shall not be allowed to accommodate traditional tribal uses, public safety, administration, or public use and enjoyment.
 (b)Motorized and mechanized vehiclesExcept where needed for administrative purposes or to respond to an emergency, the use of motorized and mechanized vehicles on lands within the national monument shall be permitted only on roads and trails designated for their use.
 (c)GrazingLivestock grazing within the national monument, where established or planned before the date of the enactment of this Act, shall be allowed to continue subject to all applicable laws and regulations.
 (d)Wildland fire operationsIn cooperation with other Federal, State, tribal, and local agencies, as appropriate, the Secretary shall conduct wildland fire operations in the national monument consistent with the purposes specified in section 3(c).
 (e)Commercial recreation activitiesThe Secretary shall allow commercial recreation activities within the national monument in accordance with—
 (1)this Act; (2)the Wilderness Act (16 U.S.C. 1133 et seq.); and
 (3)all other applicable laws and regulations. (f)Hunting, trapping, fishing, and gatheringThe Secretary shall allow hunting, trapping, fishing, and gathering within the national monument in accordance with applicable laws and regulations of the United States and the State of Arizona.
 (g)Commercial harvest of timberThe Secretary may allow cutting, sale, or removal of timber and other vegetative material within the national monument to the extent consistent with the purposes of the Act and as part of an authorized restoration project under section 5.
			7.Acquisition of land
 (a)Acquisition authorized; methodsNon-Federal held land or interests in land within the boundaries of the national monument may be acquired for management as part of the national monument only by—
 (1)donation; (2)exchange with a willing party; or
 (3)purchase from a willing seller. (b)Use of easementsTo the extent practicable, and if preferred by a willing landowner, the Secretary shall use permanent conservation easements to acquire interests in land in the national monument instead of acquiring land in fee simple.
 (c)Valuation of private propertyThe United States shall offer the fair market value for any interests or partial interests in land acquired under this section.
 (d)Incorporation of acquired lands and interestsAny land or interest in land within the boundaries of the national monument that is acquired by the United States after the date of the enactment of this Act shall be added to and administered as part of the national monument.
 (e)Limited conveyance authorityThe Secretary may authorize the conveyance of Federal land within the national monument if— (1)the purpose for which the land is to be conveyed is consistent with the purposes specified in section 3(c);
 (2)the conveyance would benefit the national monument and is in the public interest, as determined by the Secretaries; and
 (3)the conveyance is made in accordance with applicable law (including regulations). 8.Greater Grand Canyon Heritage National Monument Advisory Council (a)EstablishmentNot more than 180 days after the date of the enactment of this Act, the Secretaries shall establish an advisory council to be known as the Greater Grand Canyon Heritage National Monument Advisory Council.
 (b)DutiesThe advisory council shall— (1)collaborate with the Secretaries with respect to the preparation and implementation of the management plan;
 (2)oversee and collaborate on the management of tribal sites, artifacts, ancient trails, burial sites, and resources within the boundaries of the national monument; and
 (3)oversee and provide consultation on adaptive management of natural resources within the boundaries of the national monument, including forest restoration and wildlife resources.
 (c)Applicable lawThe advisory council shall be subject to— (1)the Federal Advisory Committee Act (5 U.S.C. App.);
 (2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (3)all other applicable law.
 (d)RepresentationThe advisory council to be appointed by the Secretaries, and, to the extent practicable, shall be comprised of—
 (1)a representative designated by each tribal community with a historical relationship to the region that wishes to participate in the management of the national monument;
 (2)a representative that is a natural or cultural resource officer designated by each tribal community with a historical relationship to the region that wishes to participate in the management of the national monument;
 (3)a representative with expertise in the field of anthropology, archaeology, and/or cultural studies from an accredited university or museum, as determined by the Secretary of the Interior and the Secretary of Agriculture;
 (4)a representative of environmental nongovernmental organizations engaged in activities related to the Greater Grand Canyon ecosystem and watershed located within Arizona;
 (5)a representative of environmental nongovernmental organizations engaged in activities related to the Greater Grand Canyon ecosystem and watershed located anywhere in the Nation;
 (6)a representative of recreational nongovernmental organizations engaged in promoting opportunities for recreational hunting and fishing within Arizona;
 (7)a representative of recreational advocacy organizations engaged in promoting opportunities for recreation other than hunting and fishing within Arizona;
 (8)a representative of the Arizona Game and Fish Department; and (9)a representative with expertise in the field of natural resource management, wildlife, or conservation biology selected from a regional college or university.
				(e)Terms
 (1)Staggered termsMembers of the advisory council shall be appointed for terms of 3 years, except that, of the members first appointed, 5 of the members shall be appointed for a term of 1 year and 5 of the members shall be appointed for a term of 2 years.
 (2)ReappointmentA member may be reappointed to serve on the advisory council upon the expiration of the member’s current term.
 (3)VacancyA vacancy on the advisory council shall be filled in the same manner as the original appointment. (f)QuorumA quorum shall be 8 members of the advisory council. The operations of the advisory council shall not be impaired by the fact that a member has not yet been appointed as long as a quorum has been attained.
 (g)ProceduresThe advisory council shall establish such rules and procedures as it deems necessary or desirable. 9.WaterNothing in this Act—
 (1)affects the use or allocation, in existence on the date of the enactment of this Act, of any water, water right, or interest in water;
 (2)affects any vested absolute or decreed conditional water right in existence on the date of the enactment of this Act, including any water right held by the United States;
 (3)affects any claims or rights to water not yet asserted or finally determined; (4)affects any interstate water compact in existence on the date of the enactment of this Act;
 (5)authorizes or imposes any new reserved Federal water rights; or (6)relinquishes or reduces any water rights reserved or appropriated by the United States in the State of Arizona on or before the date of the enactment of this Act.
			10.Withdrawal of Federal land from mining laws
 (a)WithdrawalSubject to valid existing rights as provided in section 3(b), the Federal lands and interests in lands included within the National Monument are hereby withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing and geothermal leasing laws and mineral materials laws. (b)Treatment of existing rightsThe withdrawal under subsection (a) is subject to valid, existing rights. If such rights are relinquished or otherwise acquired by the United States after the date of the enactment of this Act, the land that was subject to the rights shall be immediately withdrawn in accordance with subsection (a).
			